        Case 3:18-cv-01179-RS Document 32 Filed 06/06/19 Page 1 of 1



 1   Russell A. Robinson, 163937
     Law Office of Russell A. Robinson
 2   345 Grove Street, First Floor
     San Francisco CA 94102
 3   Telephone:     415.861.4416
     Facsimile:     415.431.4526
 4   rlaw345@gmail.com

 5   Counsel for Defendant
     RICHARD ANTHONY VACCARI
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
10   SAMUEL LOVE,                          )             NO.     18-CV-1179-RS
                                           )
11                     Plaintiff,          )             REQUEST TO VACATE DATES AND TO
     v.                                    )             SET A NEW SCHEDULING (CASE
12                                         )             MANAGEMENT) ORDER
     RICHARD ANTHONY VACCARI, et al.,      )
13                                         )
                       Defendants.         )             JURY TRIAL DEMANDED
14   _____________________________________ )

15          TO THE HONORABLE COURT TO ALL PARTIES AND COUNSEL OF RECORD:

16          PLEASE TAKE NOTICE that Russell A. Robinson, counsel for Defendant Richard A.

17   Vaccari, will be placed on inactive (involuntary) status by the State Bar of California, effective

18   June 7, 2019 mailed Order dated June 4, 2019). Robinson will be unable to practice law.

19   Thus, to avoid prejudice to Defendant, counsel respectfully requests that all dates in this case

20   be vacated and that a new scheduling (case management) order be issued in lieu of proceeding

21   with the case management conference set for June 13, 2019.

22          Respectfully submitted,

23
24   Date: June 6, 2019                                         Russell A. Robinson /s/
                                                           By:   Russell A. Robinson
25                                                         Law Office Russell A. Robinson
                                                           Counsel for Defendant
26                                                         RICHARD ANTHONY VACCARI

27
28   ____________________________________________________________________________________
     Love v. Vaccari, et al.                                                      P009REQ
     REQUEST TO VACATE DATES AND TO
     SET A NEW SCHEDULING (CASE
     MANAGEMENT) ORDER
